Citation Nr: 0529358	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
L4-5 articular facet dysfunction.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from September 1980 to April 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The Board notes that the 
veteran's claims folder was temporarily sent to the Resource 
Center in Huntington, West Virginia, for action on his 
pending claim.  The claims folder was returned to the RO in 
Louisville, Kentucky, the agency of original jurisdiction 
(AOJ) for future actions.

In its February 2004 decision, the RO continued a 20 percent 
disabling rating for L4-5 articular facet dysfunction.  In 
the same decision, the RO denied service connection for a 
skin condition and determined that new and material evidence 
had not been submitted sufficient to reopen claims for 
service connection for hearing loss and degenerative 
arthritis of the cervical spine.

In March 2004, the veteran filed a timely notice of 
disagreement (NOD) with all the issues adjudicated in the 
February 2004 rating decision. A statement of the case (SOC) 
was issued in April 2004.  In the veteran's June 2004 
substantive appeal, he indicated that he was appealing only 
the increased rating claim and claims for service connection 
for hearing loss and degenerative arthritis of the cervical 
spine. 

In an August 2004 Decision Review Officer (DRO) Decision, 
service connection was awarded for degenerative disc disease 
(DDD) of the cervical spine and bilateral hearing loss.  As 
such, those claims are no longer in appellate status.  
However, the veteran did appeal the initial 20 percent rating 
assigned for DDD of the cervical spine.  An SOC was issued in 
January 2005.  The veteran is hereby notified that in order 
to perfect his appeal with respect to this issue, he has 60 
days from the date that the AOJ mailed the SOC or within the 
remainder of the one-year period from the date of mailing of 
the notification of the August 2004 DRO decision, whichever 
period ends later.  38 C.F.R. § 20.302(b).
The Board notes that in March 2004, the veteran requested a 
hearing before the RO in connection with the claim currently 
on appeal.  The hearing was scheduled for May 2004.  However, 
the veteran subsequently withdrew his request. See Report of 
Contact dated in May 2004.  As such, his hearing request is 
deemed withdrawn. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior to September 26, 2003, the veteran's L4-5 articular 
facet dysfunction was not productive of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion to warrant.    

3.  From September 26, 2003, the veteran's L4-5 articular 
facet dysfunction has not been productive of unfavorable 
ankylosis of the entire spine or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an evaluation in excess of 20 percent 
for L4-5 articular facet dysfunction have not been met.  
38 C.F.R. §§ 3.102, 3.159, 4.20, 4. 71a, Diagnostic Codes 
5292, 5293, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2003, prior to the initial 
decision on the claim in February 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2003 
letter that in order to establish an increased rating, the 
evidence must show that his service-connected disability had 
increased in severity in accordance with the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  The veteran was 
further notified that evidence to support his claim could 
include statements from his doctor (containing physical and 
clinical findings), laboratory test results, x-rays, and 
statements from individuals who were able to describe from 
their knowledge and personal observations in what manner his 
disability had become worse.  An additional VCAA letter was 
sent in May 2004.  These letters, in conjunction with the 
February 2004 rating decision, the April 2004 SOC, and the 
August 2004 and November 2004 supplemental statements of the 
case (SSOC), sufficiently notified the veteran of the reasons 
for the denial of his application and, in so doing, informed 
him of the evidence that was needed to substantiate that 
claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, he was notified to 
"[s]end any treatment records pertinent to your claimed 
conditions..."  Thus, the Board finds that he was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claim on 
appeal.  

The Board notes that, in January 2005, the RO certified the 
veteran's appeal to the Board.  Thereafter, in January 2005, 
February 2005, and August 2005, the veteran submitted 
additional evidence to the RO, and pursuant to 38 C.F.R. § 
19.37(b), the RO forwarded it to the Board where it was 
received in February 2005 and September 2005.  The veteran 
submitted this additional evidence, which consists of private 
medical records from Western Kentucky Orthopaedic Associates, 
KO, PA-C, and Dr. ANR, without a waiver of initial RO 
review.  The treatment note from Dr. ANR was a duplicate copy 
previously considered by the RO.  The letter from KO, PA-C, 
was simply a clarification of a letter previously submitted 
by her, which was already considered by the RO.

The evidence from Western Kentucky Orthopaedic Associates was 
submitted beyond the 90-day period from the date of the 
mailing of the certification letter.  
Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  Under 
38 C.F.R. § 20.1304(b), as amended by 69 Fed. Reg. 53,807 
(Sept. 3, 2004) (Rule 1304(b)), if a veteran submits such 
evidence after a period of 90 days; the Board will not accept 
it unless the veteran demonstrates on motion that there was 
good cause for the delay.  A review of this additional 
evidence reflects that it is not pertinent to the veteran's 
claim, but rather, duplicative of medical evidence the RO 
already considered in support of the veteran's claim.  This 
evidence merely confirms that the veteran has been diagnosed 
with low back strain and had no associated neurological 
symptoms, but does not contain any specific range of motion 
studies.  Consequently, this case need not be returned to the 
RO for initial consideration of this evidence.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Use of terminology such as "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2004).

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  


Analysis

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  Historically, service 
connection for L4-5 articular facet dysfunction was awarded 
in a June 1984 rating decision.  The RO assigned a 10 percent 
rating effective April 1984.  In May 1986, the evaluation was 
increased to 20 percent disabling effective January 1986.  In 
March 1988, the RO decreased the evaluation to 10 percent 
disabling to be effective June 1988.  However, in October 
1989, the 20 percent rating was restored retroactive to 
January 1986.  The veteran filed his request for an increased 
rating in June 2003.  The RO continued the 20 percent 
disabling rating in a February 2004 rating decision.  The 
veteran disagreed with the 20 percent rating and initiated 
the instant appeal.

The veteran argues that his service-connected L4-5 articular 
facet dysfunction warrants rating in excess of 20 percent 
disabling due to such symptoms radiating low back pain, 
limitation of range of motion, and interference with 
activities of daily living.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration finds that under the previous criteria prior to 
effectuation of any revised criteria, the veteran's L4-5 
articular facet dysfunction, more closely approximates the 
criteria for the 20 percent currently assigned. See 38 C.F.R. 
§§ 4.3, 4.7.  

As noted previously, the rating criteria for the spine was 
revised as of September 26, 2003.  Prior to this time, the 
veteran's L4-5 articular facet dysfunction was rated as 20 
percent disabling under diagnostic code 5295.  See 38 C.F.R. 
§ 4.71a.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  Id.  
Before September 26, 2003, there was no objective evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion to warrant a 40 percent 
rating.  38 C.F.R. § 4.71a, diagnostic code 5295 (2003).   

In this regard, upon VA examination in November 1979, the 
veteran had a normal lumbar spine examination.  There was no 
spasms or tenderness on palpation.  He was diagnosed with low 
back pain by history.   During VA examination in February 
1986, the veteran had only mild spasm, no limitation of the 
lumbar spine, and no radiating pain into the right hip.  X-
rays showed no abnormality.

VA outpatient treatment records dated between 1986 and 1987 
indicate the veteran complained of low back pain and spasm in 
February 1987.  During VA examination in August 1987, x-rays 
showed unilateral spondylolysis at L5.  The disc spaces were 
well maintained.

A private treatment note from Dr. HEW dated in November 1987 
revealed the veteran had full range of motion of the lumbar 
spine.  He did have pain at the extremes of motion and mild 
dysrhythmia on motion.  X-rays showed unilateral 
spondylolysis L5 on the left.  The intervertebral disc spaces 
were normal.  The veteran was diagnosed with chronic low back 
strain.

Treatment notes from Bowling Green Orthopaedic Associates 
dated in April 1989 indicate the veteran had no spasms.  
These records do indicate that the veteran only had 20 
percent of normal flexion.

However, previously upon VA examination in February 1989, the 
veteran was able to flex to 40 degrees, extend 10 degrees, 
and had lateral bending bilaterally to 20 degrees.  Straight 
leg raising was negative.  X-rays showed the disc spaces were 
well maintained.  

Private medical records from Western Kentucky Orthopaedic 
Associates dated in May 2002 reveal the veteran denied bowel 
or bladder dysfunction.  He also denied upper or lower 
extremity radiculopathy or muscle weakness. 

Treatment notes from Dr. ANR show the veteran complained of 
low back pain in January 2003 after prying on a boat while at 
work.  The veteran had minimal spasm.  The neurovascular 
status was intact.  X-rays revealed normal bony architecture 
of the lumbar spine.  There was slight wedging of L2, which 
appeared to be old.  A follow-up later in January 2003 
indicates the veteran was doing much better with regards to 
his low back pain. 

In light of the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  There was no evidence that 
the veteran's  L4-5 articular facet dysfunction was affected 
by additional functional loss during flare-ups.  Further, as 
noted above, it would also appear that the last flare-up of 
back pain was in January 2003, which resolved shortly 
thereafter.    

The Board also considered a higher rating under additional 
analogous criteria.  However, there was no evidence of severe 
limitation of motion of the lumbar spine (diagnostic code 
5292) or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (diagnostic 
code 5293).  38 C.F.R. § 4.71a (2003).   

From September 26, 2003, considering both the old criteria 
and the revised rating criteria for disabilities of the 
spine, there is no evidence to warrant a rating in excess of 
20 percent disabling for the veteran's L4-5 articular facet 
dysfunction.  There is no objective medical evidence of 
unfavorable ankylosis of the entire spine or intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The Board also considered the 
veteran's credible complaints of pain experienced in his 
back, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

In this regard, upon VA examination in November 2003, the 
veteran complained of neck pain.  He reported only 
occasionally paresthesias in his lower extremities.  Physical 
examination showed the veteran ambulated without difficulty. 
There was no pain on palpation of his paraspinal musculature.  
There was no kyphosis, sclerosis, or lordosis.  Forward 
flexion of the lumbar spine was normal to 45 degrees.  The 
veteran was able to touch his toes.  Extension was normal to 
negative 20 degrees.  There was pain at 35 degrees with 
straight leg raising on the left.  There was no pain with 
straight leg raising on the right.  X-rays showed minimal 
degenerative disc disease at L4-5 and L5-S1.  

VA outpatient treatment records dated in 2003 were negative 
for complaints or treatment with regard to the veteran's 
back.  Upon VA examination in June 2004, the veteran lasted 
reported missing work in January 2003 for flare-ups.  He 
reported only 10 to 12 flare-ups over the last 20 years.  The 
veteran noted increased pain with repetitive motion or 
standing for prolonged periods of time.  The veteran denied 
bladder or bowel problems, weight loss, or fevers.  The 
veteran denied using walking assistive devices.   On physical 
examination of the back, the musculature was asymmetric.  
There was no pain to palpation.  The veteran flexed to 20 
degrees and refused to perform further because he said his 
back was tight.   The veteran was able to extend to zero 
degrees.   Lateral rotation was 10 degrees bilaterally.  
Motor strength was 5/5 in the lower extremities.  Sensation 
was intact to light touch.  The examiner was unable to do 
repetitive motion studies with the veteran.  The veteran was 
diagnosed with DDD of the lumbar spine.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's L4-5 
articular facet dysfunction and its effects on his earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above. 

Finally, the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, the Board is not precluded from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In the veteran's case at hand, the 
Board notes that while the RO provided the criteria in the 
April 2004 SOC and obviously considered them, it did not 
grant compensation benefits on this basis.  The Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's L4-5 articular facet 
dysfunction has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
evidence of record indicates the veteran is employed as a 
barge-type ferryboat operator.  While KO, PA-C, indicated in 
a statement dated in October 2004 that the veteran's back 
pain was aggravated by heaving lifting, extreme forward 
bending, and excessive standing, she indicated that there was 
no evidence to suggest that the veteran should no longer 
perform these functions.  The assigned ratings adequately 
compensate the veteran for the nature and extent of severity 
of his back disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
L4-5 articular facet dysfunction is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


